ORDER
Per curiam:
Appellant David Roberson (“Roberson”) appeals the motion court’s denial of his Rule 24.035 post-conviction motion. Roberson pleaded guilty to three counts of possession of a controlled substance and was sentenced to three consecutive sen-*462tenees of seven years imprisonment. The court suspended execution of his sentences and Roberson was placed on probation for five years. Roberson’s probation was subsequently revoked and his sentences were executed. After an evidentiary hearing on Roberson’s claims, the. motion court denied his post-conviction motion that had alleged ineffective assistance of plea counsel and probation counsel and numerous other claims of legal error. For reasons explained more fully in a memorandum provided to the parties, we affirm. Rule 84.16(b).